           Case 2:18-cv-02284-GMN-NJK Document 33 Filed 10/26/20 Page 1 of 1




 1
 2
 3
 4
                                 UNITED STATES DISTRICT COURT
 5
                                         DISTRICT OF NEVADA
 6
 7   DAVID FRANCIS,
                                                        Case No.: 2:18-cv-02284-GMN-NJK
 8           Plaintiff(s),
                                                                      ORDER
 9   v.
10   MICHAEL MONA JR., et al.,
11           Defendant(s).
12          On March 6, 2019, this matter was stayed in light discovery proceeding in other cases.
13 Docket No. 18. The parties must file a joint status report by November 9, 2020, and every 120
14 days thereafter until the stay is lifted.
15          IT IS SO ORDERED.
16          Dated: October 26, 2020
17                                                            ______________________________
                                                              Nancy J. Koppe
18                                                            United States Magistrate Judge
19
20
21
22
23
24
25
26
27
28

                                                  1
